
	
		II
		110th CONGRESS
		2d Session
		S. 2677
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2008
			Mr. Brown (for himself,
			 Mrs. Clinton, and
			 Mr. Obama) introduced the following bill;
			 which was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To amend the Higher Education Act of 1965 to authorize
		  the Secretary of Education to provide grants to institutions of higher
		  education to establish programs for the provision of services and support to
		  veterans who are students at such institutions, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Supporting Education for Returning
			 Veterans Act of 2008.
		2.Grant program
			 for support of veterans at institutions of higher educationTitle VII of the Higher Education Act of
			 1965 (20 U.S.C. 1133 et seq.) is amended by adding at the end the
			 following:
			
				FProgram for support of veterans at institutions of
				higher education
					781.Grant program
				for support of veterans at institutions of higher education
						(a)Grants
				authorized
							(1)In
				generalSubject to the availability of appropriations, the
				Secretary is authorized to award grants to institutions of higher education to
				enable the institutions of higher education to establish programs that support
				veterans who are students at such institutions by providing and coordinating
				services that address the academic, financial, physical, and social needs of
				such veterans.
							(2)Grant
				periodA grant awarded under this section shall be awarded for a
				period of 3 years.
							(b)Selection of
				grant recipients
							(1)ApplicationAn
				institution of higher education seeking a grant under this section shall submit
				to the Secretary an application in such form, at such time, and containing such
				information as the Secretary may require.
							(2)ApprovalThe
				Secretary shall, in consultation with the Secretary of Veterans Affairs,
				approve or disapprove each application submitted by an institution of higher
				education under paragraph (1). In determining whether to approve or disapprove
				an application, the Secretary shall consider the following:
								(A)The number of
				veterans enrolled as students at the institution of higher education.
								(B)The needs of such
				veterans at such institution.
								(C)The ability of
				such institution to sustain a Center of Excellence for Veteran Student Success
				described in subsection (c)(2)(A) after the completion of the grant period
				described in subsection (a)(2).
								(D)The equitable
				distribution of grants under this section among various types and sizes of
				institutions of higher education.
								(E)The equitable
				geographic distribution of grants under this section.
								(F)The equitable
				distribution of grants under this section among rural and urban areas.
								(c)Use of grant
				funds
							(1)Program
				requiredEach institution of higher education receiving a grant
				under this section shall use the grant to establish a program that supports
				each veteran who is a student at such institution by providing and coordinating
				services that address the academic, financial, physical, and social needs of
				such veteran.
							(2)Required
				program activitiesEach program established under paragraph (1)
				shall include the following:
								(A)Establishing a
				Center of Excellence for Veteran Student Success on the campus of the
				institution of higher education that provides a single point of contact to
				coordinate comprehensive support services for veterans who are students,
				including the following:
									(i)Admissions.
									(ii)Registration.
									(iii)Financial
				aid.
									(iv)Veterans
				benefits.
									(v)Academic
				advising.
									(vi)Student
				health.
									(vii)Personal or
				mental health counseling.
									(viii)Career
				advising.
									(ix)Disabilities
				services.
									(B)Establishing a
				support team for veterans who are students, including representatives from the
				student veteran association and veteran service office of such institution of
				higher education, if any.
								(C)Providing a
				full-time or part-time coordinator whose primary responsibility is to
				coordinate the program.
								(D)With respect to
				such veterans, monitoring the rates of enrollment, persistence, and completion
				of programs of education at such institution.
								(3)Optional
				program activitiesWith respect to veterans who are students at
				an institution of higher education receiving a grant under this section, a
				program established under paragraph (1) by such institution may include the
				following:
								(A)Outreach to, and
				recruitment of, veterans.
								(B)Supportive
				instructional services for veterans, which may include—
									(i)personal,
				academic, and career counseling, as an ongoing part of the program;
									(ii)tutoring and
				academic skill-building instruction assistance, as needed; and
									(iii)assistance with
				special admissions and transfer of credit from previous postsecondary education
				or experience.
									(C)Assistance in
				obtaining student financial aid.
								(D)Housing
				support.
								(E)Providing classes
				that are limited to veterans to help them fulfill general education
				requirements.
								(F)Providing
				activities designed to ease the transition of veterans to life on the campus of
				such institution.
								(G)Support for
				veteran student organizations and veteran student support groups on
				campus.
								(H)Coordination of
				academic advising and admissions counseling with military bases and National
				Guard and Reserve units in the area.
								(I)Such other
				support services as the institution considers necessary to ensure the success
				of veterans in achieving the veterans' educational and career goals.
								(d)Evaluation and
				accountability planThe Secretary shall develop an evaluation and
				accountability plan for programs established under subsection (c)(1) to measure
				the impact of such programs, including an objective measure of whether the
				rates of enrollment, persistence, and completion of programs of education at
				institutions of higher education by veterans increase as a result of such
				programs.
						.
		
